Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art, including U.S. Patent Pub. No. 2011/0060240 to Londot and U.S. Patent Pub. No. 2012/0185001 to Noyet et al. teach a medical inserting apparatus having a screw nail, connection device, current generator, current meter, exposed portion, forward and reverse conductors, variable resistor, and driver. However, they fail to teach or disclose wherein a resistance value of the body is calculated based on the measured current and resistance to determine the type of tissue of the body, and further the resistance value is controlled by the variable resistor, a ratio of the current returned to current generated is uniform. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claim 27 is allowable. The restriction requirement between species, as set forth in the Office action mailed on January 7, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 34 and 35, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 27, 28, and 31-38 are allowed.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
/CHRISTOPHER J BECCIA/               Primary Examiner, Art Unit 3775